Title: From James Madison to Albert Gallatin, 14 November 1803
From: Madison, James
To: Gallatin, Albert



nav. Dep. nov. 14. 1803
To avoid the expence to which we are exposed for the rent of Houses for the messengers of the Departments of State, War and navy, General post office and of the accountants of the War and navy Departments, & to provide against accidents of fire to the Buildings occupied by these Departments we conceive that it would be expedient for Congress to make provision for building six small brick Houses with necessary buildings attached to them & for purchasing two fire engines and erecting Pumps &c. We therefore submit the following Estimate of monies necessary to effect these objects and request that you will lay the same before Congress.


Six small brick dwellings a 1000 each
6000


other necessary Buildings
1200


Fire Engines
1400


Pumps
350


Buckets
 200



9150





James Madison
Gidn Granger.
H. Dearborn

Rt Smith
 

   
   Letterbook copy (DNA: RG 45, Letters to Secretary of Treasury).



   
   Gallatin submitted this letter to John Randolph on 27 Nov. 1804, but the funds were not included in the appropriations for 1805 (Letter from the Secretary of the Treasury, Addressed to the Chairman of the Committee of Ways and Means: Inclosing Sundry Additional Estimates of Appropriation, for the Year 1805 [Washington, 1804; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 7524]; Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 2d sess., 1668–74).


